Citation Nr: 1743083	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a bilateral eye disability, to include retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to January 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is currently with the RO in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans' Law Judge at a November 2016 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for multiple sclerosis, as well as a bilateral eye disability.

The Veteran was not diagnosed with multiple sclerosis until 2005, eight years after separation from service; however, at her November 2016 videoconference hearing, the Veteran testified that while still enlisted, she began experiencing symptoms that at the time seemed insignificant, but in retrospect she believes were early symptoms of her multiple sclerosis.  Specifically, she testified that since the early 1990s, she experienced fatigue that it made it difficult to complete her physical training requirements.  The Veteran's service personnel records, which might corroborate her difficulties meeting physical readiness standards, are not of record.  Accordingly, a remand is required to associate these records with the Veteran's claims folder.  Additionally, the Veteran has described symptoms of poor balance and dizziness, which sometimes caused her to fall.  Her service treatment records do show that in August 1995, she fell down a flight of stairs, injuring her tailbone.  The cause of this fall is unclear from the record and if the Veteran suffered from additional falls or injuries due to weakness or dizziness, they are not documented in her service treatment records.  However, in light of the Veteran's testimony, the Board finds that the Veteran should at least be afforded a VA examination to address whether it is at least as likely as not her multiple sclerosis had onset during her active service.

The Board also finds that the issue of entitlement to service connection for a bilateral eye disability must be remanded, as the question of whether the Veteran's multiple sclerosis is service connected also has implications for this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Post-service medical records show that during exacerbations of her multiple sclerosis, she has complained of blurring vision.  While these symptoms appear to have resolved with treatment, it is unclear whether the Veteran's multiple sclerosis would aggravate other eye conditions, including her retinitis pigmentosa.  If on remand the RO grants entitlement to service connection for multiple sclerosis, the RO should also obtain an addendum medical opinion to address whether it is at least as likely as not the Veteran's multiple sclerosis either causes an eye disability or aggravates a non-service connected eye disability, to include retinitis pigmentosa.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records.  The RO should document their attempts to obtain these records, and if they are unavailable, a formal finding of such should be associated with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of her multiple sclerosis.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran' multiple sclerosis had onset in service or was caused by or related to the Veteran's active military service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of her disability, including her description of symptoms experienced during her active service, and address whether those symptoms are consistent with the onset of multiple sclerosis.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. If the RO grants service connection for multiple sclerosis, the RO should refer the Veteran's claims folder for an addendum ophthalmology opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran' multiple sclerosis either (a) caused a bilateral eye disability or (b) aggravated a non-service connected eye disability, to include retinitis pigmentosa.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

